Appellant was convicted in the County Court at Law of Tarrant County of running a bawdy house, and her punishment fixed at a fine of $200 and twenty days in jail.
The record is devoid of statement of facts or bills of exception. A number of special charges were asked but in the absence of the facts given in testimony we are unable to determine the question of any error involved in their refusal. The complaint sufficiently charges a violation of the law. No error appearing, an affirmance will be ordered.
Affirmed. *Page 267